Citation Nr: 1544265	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for systemic scleroderma, to include a claim for an undiagnosed illness manifested by multiple symptoms including joint pain, weight loss, fatigue, and memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1984 to March 1996 and from February 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran's appeal was previously remanded by the Board in October 2012.  

In July 2013, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015). 
  
In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  A June 2013 rating decision granted service connection for systemic scleroderma.

2.  A June 2013 rating decision granted service connection for kidney failure associated with systemic scleroderma, fibromyalgia with chronic fatigue, chronic enterocolitis, hypertension secondary to kidney failure, gastroesophageal reflux disease, and secondary hyperparathyroidism secondary to kidney failure.      


CONCLUSION OF LAW

The appeal seeking service connection for systemic scleroderma and associated manifestations is moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The appeal before the Board was service connection for systemic scleroderma, to include a claim for undiagnosed illness.  In a June 2013 rating decision, the RO granted service connection for systemic scleroderma.  The June 2013 rating decision also granted service connection for the Veteran's related kidney failure with hyperparathyroidism secondary to systemic scleroderma, hypertension secondary to systemic scleroderma, fibromyalgia with chronic fatigue, chronic enterocolitis, and gastroesophageal reflux disease.  The Veteran did not disagree with the initial ratings or effective dates assigned by the June 2013 rating decision.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating); Holland v. Gober, 10 Vet. App. 433, 436  (1997) (holding that an RO's grant of service connection during the appellate process is "a full award of benefits on the appeal initiated by [the first NOD]" and any disagreement with the disability rating or effective date required a separate NOD to place those elements or issues in appellate status). 

The Board notes the July 2015 submission from the Veteran's representative.  However, this submission only argued that the Veteran's systemic scleroderma, with multiple symptoms should be service connected.  As the Board has already indicated, those benefits were granted in the June 2013 rating decision.         

As the issue on appeal, service connection systemic scleroderma, to include a claim for an undiagnosed illness has been granted, and there has been no disagreement argued concerning the evaluations or effective dates assigned, there is no longer any case or controversy for the Board to consider in this matter.  Accordingly, the appeal in this matter is dismissed.


ORDER

The appeal seeking service connection for systemic scleroderma, to include a claim for an undiagnosed illness is dismissed as moot.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


